DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
The Applicant’s arguments and amendments received on January 3, 2022 are entered into the file. Currently, claims 1 and 5 are amended; claim 2 is canceled; claim 8 is withdrawn; resulting in claims 1, 3-7, 9, and 10 pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yosui (US 2016/0007480) in view of Chatani et al. (US 2015/0235753, previously cited) and Browne (“Should You Choose Hard or Soft PCB Materials?”, https://www.mwrf.com/materials/article/21848764/should-you-choose-hard-or-soft-pcb-materials).
Regarding claim 1, Yosui teaches a component built-in multilayer substrate (11; laminated substrate) comprising an upper resin sheet (611c), a lower resin sheet (611b), and a component (62), wherein the component is sandwiched between the upper and lower resin sheets in an up-down direction such that the upper and lower sheets are directly coupled all over a predetermined area surrounding the component, without passing through the component, in a plane perpendicular to the up-down direction (Figs. 9A-9C, [0068]-[0071]).
Although Yosui teaches that the component built-in multilayer substrate may be used for applications including as an integrated circuit module, an antenna, or a chip capacitor or inductor and that the component may be either an active component or a passive component ([0063], [0067]; claims 9-11, 15-17), the reference does not expressly teach that the embedded component is a magnetic member formed by binding soft magnetic particles having a flat shape with a binder comprising inorganic oxide as a chief ingredient, wherein the magnetic member includes 60 vol.% or more of the soft magnetic metal powder, open pores of 10 vol.% or more and 30 vol.% or less, and a thickness of 0.3 mm or less as required by claim 1.
However, in the analogous art of multilayered composite substrates for embedded inductor applications, Chatani et al. teaches a laminated substrate 
Chatani et al. further teaches the magnetic member having soft magnetic metal powder consisting of particles each of which has a flat shape (Abstract, [0063], Fig. 2), such that when the flat particles are oriented in the plane, an easy magnetization axis increases the magnetic permeability of the magnetic member ([0068], [0134], [0148]). Chatani et al. teaches the magnetic member including the soft magnetic metal powder of 55 vol.% or more, preferably 65 vol.% or more to enable high magnetic permeability and high saturation flux density [0116], further teaching that the magnetic member has open pores of 5 vol.% or more and 20 vol.% or less to enable high elasticity while maintaining a high proportion of metal powder [0065]. Chatani et al. teaches the magnetic member having a thickness of 0.3 mm [0208], which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art to modify the laminated substrate of Yosui to include the magnetic member of Chatani et al. as the embedded component in order to provide a laminated substrate having desirable magnetic properties such as high magnetic permeability and high saturation flux density without being brittle, good insulation properties, magnetic properties, and elasticity.
Yosui teaches that the upper and lower resin sheets (611c, 611b) may be thermoplastic resin sheets ([0070]) but does not expressly teach that the resin sheets may be prepreg cured bodies. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer substrate of Yosui by selecting a material for the upper and lower resin sheets that can form upper and lower prepreg cured bodies depending on the properties desired for the particular application of the component built-in multilayer substrate. For example, Browne teaches that FR-4 is a prepreg material comprising a fibrous reinforcement base made of fiberglass cloth impregnated with an epoxy thermosetting resin, which is known as one of the most commonly used materials in printed circuit board applications due to its low cost, flexibility, flame retardant properties, and reasonable performance at RF/microwave frequencies (p. 2). Browne notes FR-4 is considerably more economical than thermoplastic materials, such as PTFE, which are also commonly used as flexible circuit materials (p. 2). Therefore, one of ordinary skill in the art would be motivated to select a known prepreg material such as FR-4 instead of a thermoplastic material as the upper and lower resin sheets of the multilayer substrate of Yosui for at least the benefits 
Although Yosui in view of Chatani et al. and Browne does not expressly teach a thickness of the upper and lower prepreg cured bodies, Yosui does teach that it is preferable for the component and the resin sheets to have small thicknesses in order to have sufficient flexibility [0072]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer substrate of Yosui in view of Chatani et al. and Browne by setting thicknesses for the upper and lower prepreg cured bodies meeting the claimed ranges in order to achieve the desired flexibility for the substrate.
Regarding claim 4,
Regarding claim 9, Yosui in view of Chatani et al. and Browne teaches all of the limitations of claim 1 above, and Yosui further teaches that the predetermined area, over which the upper resin sheet (611c) is directly coupled to the lower resin sheet (611b), completely surrounds an entire periphery of the component (12, 62) in a plane perpendicular to the up-down direction (Figs. 9A-9C, 10A-10E; [0070]-[0072]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yosui (US 2016/0007480) in view of Chatani et al. (US 2015/0235753, previously cited) and Browne (“Should You Choose Hard or Soft PCB Materials?”) as applied to claim 1 above, and further in view of “Flex-Suppressor: Noise suppression sheet, Vol. 14” (http://www1.future electronics.com/doc/TOKIN/E50-500X240T08.pdf, hereinafter “Flex-Suppressor”).
Regarding claim 3, Yosui in view of Chatani et al. and Browne teaches all of the limitations of claim 1 above but does not expressly teach the magnetic member having a thickness of 0.15 mm or less. However, in the analogous art of composite magnetic films, “Flex-Suppressor” teaches an EMI suppressor sheet having superior noise suppression capabilities due to an ultra-thin magnetic foil structure (p. 1). The reference further teaches Flex-Suppressor, a composite magnetic sheet having magnetic powder dispersed in a polymer base and having a thickness of 0.1 mm (p. 3). The reference further teaches Film Impedor, a flexible, high permeability film having a thickness of 0.025 mm to 0.05 mm (p. 2, 7). It would have been obvious for one of ordinary skill in .

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-7, 9, and 10 under 35 U.S.C. 112(a) as failing to comply with the written description requirement and under 35 U.S.C. 112(b) as being indefinite are overcome by the Applicant’s amendments to independent claims 1 and 5 in the response filed January 3, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments with respect to independent claim 1, see pages 9-10 in the response filed January 3, 2022, have been fully considered but they are not persuasive. The Applicant argues that Yosui discloses the use of a metal pattern (13), which may reduce the flexibility of the substrate and that Yosui does not teach providing flexibility to the substrate. The Applicant further argues that the substitution of the FR-4 prepreg material of Browne for the thermoplastic resin sheets of Yosui would substantially increase the molding time of the substrate and would tend to cause unevenness on each surface of the substrate.
These arguments are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, with respect to the flexibility of the substrate, it is noted in the prior art rejections above that Yosui teaches that both the component (62) and the resin sheets (611a to 611d) preferably have small thicknesses in order to have sufficient flexibility [0072].
Furthermore, as noted in the rejections above, the modification of Yosui and Browne by substituting the thermoplastic resin sheets of Yosui with the FR-4 prepreg of Browne results in advantages for the multilayer substrate including reduced cost, increased flexibility, improved flame retardance, and suitable performance at particular operating frequencies (Browne, p. 2). Thus, it would have been obvious to one of ordinary skill in the art to make such a substitution in order to achieve the above improvements in cost and material properties.

Applicant’s arguments with respect to independent claim 5, see pages 12-13 in the response filed January 3, 2022, have been fully considered and are persuasive.  The rejections of claims 5-7 and 10 under 35 U.S.C. as being unpatentable over Tsai et al. (US 2010/0143650) in view of Chatani et al. (US 2015/0235753) and Honma et al. (US 2006/0110599) have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation.

Reasons for Allowance
Claims 5-7 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 5 recites a laminated substrate comprising an upper prepreg cured body, a lower prepreg cured body, and a magnetic member sandwiched between the upper and lower prepreg cured bodies in an up-down direction. The upper and lower prepreg cured bodies are directly coupled, without piercing through the magnetic member, in a plurality of separation areas that are adjacent to the end faces of the laminated substrates, and the magnetic member is exposed from the laminated substrate only in at least one specific area which is a part of one of the end faces and is located between two of the separation areas that are adjacent to each other. The magnetic member is formed of soft magnetic metal powder and a binder, wherein the soft magnetic metal powder consists of flat particles and the binder comprises inorganic oxide as a main ingredient. The magnetic member includes the soft magnetic metal powder in an amount of 60 vol% or more and has open pores in an amount of 10 to 30 vol%. The magnetic member has a thickness of 0.3 mm or less, and the upper and lower prepreg cured bodies each have a thickness of 100 µm or less.



The closest prior art to the invention of independent claim 5 is that of Tsai et al. (US 2010/0143650).
Tsai et al. teaches a casing (1; laminated substrate) comprising a fiber-reinforced thermosetting polymeric layer (12; upper prepreg cured body; Fig. 1), a buffer layer (14; magnetic member; Fig. 1) and a fiber-reinforced thermoplastic polymeric layer (16; lower prepreg cured body; Fig. 1), wherein the buffer layer (14; magnetic member) is sandwiched between the fiber-reinforced thermosetting layer (12; upper prepreg cured body) and the fiber-reinforced thermoplastic layer (16; lower prepreg cured body), and can impart protection against electromagnetic interference [0023]. Tsai et al. further teaches a plurality of through holes (142, Fig. 1B) wherein the fiber-reinforced thermoplastic material can pass through the through holes such that the fiber-reinforced thermosetting layer and the fiber-reinforced thermoplastic layer are directly coupled in a plurality of separation areas that are separated from each other, and wherein the separation areas are adjacent to the end faces of the laminated substrate ([0024], Fig. 1B). Tsai et al. further teaches the buffer layer exposed from the laminated substrate in a plurality of specific areas which are a part of one of the end faces of the laminated substrate and which are located between separation areas that are adjacent to each other (Fig. 1B).
Tsai et al. teaches using both a fiber-reinforced thermosetting polymeric layer and a fiber-reinforced thermoplastic polymeric layer in order to avoid the disadvantages of each material [0015]. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use only the fiber-reinforced thermosetting polymeric layer as both the upper prepreg cured body and the 
As noted by the Applicant on pages 12-13 of the response filed January 3, 2022, Tsai et al. teaches that the buffer layer (14) is provided with a plurality of through holes (142), wherein the upper and lower polymeric layers (12, 16) are directly coupled during the molding process by the polymeric material passing through the through holes in the buffer layer (Fig. 1B, [0013], [0024]). Therefore, Tsai et al. does not teach or reasonably suggest the limitation requiring that the upper prepreg cured body is directly coupled to the lower prepreg cured body, without piercing through the magnetic member, in a plurality of separation areas that are separated from each other. Chatani et al. and Honma et al. were previously used to teach the limitations directed to the magnetic member and the layer thicknesses, but Chatani et al. and Honma et al. do not cure the deficiencies of Tsai et al. noted above.

Shearman (US 3,731,005), newly cited, teaches a laminated coil in which a magnetic member (92, 94, 98) is sandwiched between two layers of tape (63, 101) which may be formed of resin mixed with bulk alumina (col 3, Ln 28-40), and wherein the legs (92, 94) of the magnetic member are exposed from the laminated coil in a specific area which is a part of at least one of the end faces of the laminated coil (Figs. 3-4; col 4, Ln 57-col 5, Ln 19).
However, Shearman is directed to a laminated coil for a magnetic transducer used in magnetic recording applications (col 1, Ln 1-17), wherein the magnetic member .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/Rebecca L Grusby/Examiner, Art Unit 1785           

/LAURA C POWERS/Primary Examiner, Art Unit 1785